People v Taylor (2018 NY Slip Op 03075)





People v Taylor


2018 NY Slip Op 03075


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (1058/17) KA 15-00214.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDANTE TAYLOR, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.